UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6793


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

SERGEANT COCHRANE, Sergeant at Wallens Ridge State Prison;
SERGEANT GREER, Sergeant at Wallens Ridge State Prison;
CORRECTIONAL    OFFICER   CHEEKS,    Correctional  Officer;
CORRECTIONAL OFFICER FUSION, Correctional Officer,

                Defendants – Appellees,

          and

GENE M. JOHNSON, Director of Virginia Department of
Corrections; BRYANT WATSON, Warden, Wallens Ridge State
Prison; A. P. HARVEY, Assistant Warden, Wallens Ridge State
Prison; MAJOR COMBS, Major of Security at Wallens Ridge
State Prison; LIEUTENANT COLLINS, Lieutenant at Wallens
Ridge State Prison; INVESTIGATOR MCBRIDE, Investigator; B.
YOUNG, Sergeant,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00395-SGW-RSB)


Submitted:   September 28, 2012             Decided:   October 4, 2012


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.      Richard Carson Vorhis,
Senior Assistant Attorney General,     Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Malcolm Muhammad appeals the district court’s orders:

accepting     the   recommendation      of    the   magistrate     judge    and

granting    in   part   and   denying   in   part   Defendants’    motion   for

summary judgment; and entering judgment of $2000 for Muhammad in

accordance with a jury verdict in this 42 U.S.C. § 1983 (2006)

action.     We have reviewed the record and find no reversible

error.      Accordingly,      we   affirm.     We   deny   the    motions   for

transfer and for a transcript and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                        3